Citation Nr: 0204774	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION


The veteran had active military service from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO denied service connection for a gastrointestinal 
condition.  The veteran filed a notice of disagreement in 
June 1999 and a statement of the case (SOC) was issued in 
July 1999.  The veteran submitted a substantive appeal in 
July 1999, with no hearing requested.  By decision of March 
2001, the Board remanded the case to the RO for 
readjudication consistent with cited court precedent and 
recently enacted legislation, and for further evidentiary 
development.  Per Board remand instruction, the RO issued a 
supplemental SOC (SSOC) in January 2002, and the case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's gastrointestinal disorder was initially 
diagnosed prior to the veteran's service and, therefore, did 
not have its onset in service. 

3.  The veteran's gastrointestinal disorder did not increase 
in disability in service.


CONCLUSION OF LAW

The veteran's gastrointestinal disorder was not incurred in 
or aggravated by service, nor were any peptic ulcers 
initially manifested to a compensable degree within one year 
post-service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1153, 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.306(b)(2), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In his application for compensation, the veteran contended 
that service connection was warranted for ulcers diagnosed in 
1950 and 1951.  The evidence of record indicates that the RO 
attempted to obtain service medical records.  However, the 
National Personnel Records Center (NPRC) responded that the 
records were unavailable and may have been destroyed by a 
1973 fire.  Consequently, the RO requested Surgeon General's 
Office (SGO) extracts.  The SGO extracts indicate that, in 
November 1950, at Fort Meade, Maryland, the veteran was 
admitted to the hospital for medical observation.  Eleven 
months later, in October 1951, the veteran was hospitalized 
in Korea for chronic gastritis.  (Gastritis is inflammation 
of the stomach.  Dorland's Illustrated Medical Dictionary 730 
(29th ed. 2000)).  The diagnosed disorder was considered to 
have existed prior to the veteran's service.  Following 
treatment, the veteran was returned to general duty.  The 
veteran was hospitalized in Korea again, on October 22, 1951, 
for psychoneurotic disorder, gastric neuroses.  (Neurosis is 
characterized by anxiety and avoidance behavior.  Id. at 
1214.).  The extract indicates that the veteran's 
psychoneurosis did not exist prior to his entry to active 
military service.  

A VA examination was provided in November 1998.  On clinical 
interview, the veteran stated that he was diagnosed with 
peptic ulcer disease a month or two prior to his service.  
The veteran recalled no special treatment for ulcers during 
service.  He reported being treated over the years for 
ulcers.  The veteran complained of stomach pain symptoms of 
forty-eight years duration.  The examiner opined that, since 
the veteran's stomach symptoms were non-specific and not 
typical for ulcers, the veteran's symptomatology was best 
diagnosed as nonulcer dyspepsia.  (Nonulcer dyspepsia is 
epigastric discomfort in which the symptoms resemble those of 
peptic ulcer, although no ulcer is detectable.  Id. at 556.).  

In statements received in July 1999, the veteran conceded 
that he had an established gastritis condition upon his entry 
into service.  He stated that he was treated for gastritis in 
November 1950 at Fort Meade, Maryland, and was subsequently 
sent to basic training, during which he was periodically on 
sick call for stomach problems.  When in Korea, he 
experienced pain in his stomach "while up at the front" and 
was sent to the rear to a field hospital for gastritis.  The 
veteran contended that his gastritis was aggravated while in 
service.  Upon indicating that he received post-service 
treatment for a gastrointestinal disorder by the Pennsylvania 
Hospital and Police and Fire Clinic in 1971 and 1972, the 
veteran stated that the relevant medical records were not 
available.  In a June 1999 letter from C. Aronchick, M.D., 
the veteran is described as having problems with chronic 
epigastric, right-upper quadrant pain.  (The epigastrium is 
the upper middle region of the abdomen.  Id. at 607.).  Dr. 
Aronchick indicated that the veteran had an endoscopy that 
revealed minimal antritis, but otherwise complete normal 
findings.  (Gastric antritis is the inflammation of the 
pyloric antrum, or the pyloric part of the stomach.  Id. at 
108.).  The veteran also submitted a letter from G. Schless, 
M.D., who indicated that he treated the veteran for non-
gastrointestinal disorders.   

In a March 2001 remand, the Board requested the RO obtain 
medical records from Dr. Schless and Dr. Aronchick, and any 
other post-service medical treatment provider identified by 
the veteran.  The Board also requested that an additional VA 
examination be provided regarding the etiology of any ulcer 
disability.

The RO requested records from Dr. Aronchick, Hahnemann 
University, and Dr. Schless of Pennsylvania Hospital, who 
were identified by the veteran as sources of relevant medical 
treatment.  Hahnemann Hospital responded that the veteran's 
medical records were no longer available.  Relevant records 
obtained from Pennsylvania Hospital were duplicative of 
records previously submitted by the veteran.  

Dr. Aronchick submitted records for the period of September 
1996 to March 2000.  Treatment records indicate that the 
veteran underwent an upper endoscopy in November 1998, 
revealing minimal antral gastritis.  Dr. Aronchick opined 
that the antral gastritis was not the cause of the veteran's 
stomach discomfort and recommended a computed tomography (CT) 
scan of the abdomen.  A CT scan of the abdomen showed 
cirrhotic liver and possible right renal artery aneurysm, but 
no gastrointestinal abnormalities.  By laboratory report the 
same month, the veteran was determined not to have 
Helicobacter pylori (H. pylori).  (H. pylori is a species of 
bacteria that causes gastritis and pyloric ulcers.  Dorland's 
Illustrated Medical Dictionary 793 (29th ed. 2000)).  The 
veteran returned for treatment in February 1999, complaining 
of gastric pain.  Dr. Aronchick provided no diagnosis.  In 
March 1999, Dr. Aronchick indicated that the veteran was 50 
percent improved on Pepcid, and increased the prescription 
strength.  

Additional records received from Pennsylvania Hospital for 
the period of January 1989 to August 2000 did not contain 
relevant medical evidence.  Lay statements received during 
the pendency of the appeal contained personal observations of 
the veteran's symptoms of abdominal pain before and after 
service.  Many laypersons related that, prior to service, the 
veteran received medical treatment for a gastrointestinal 
disorder.  

A VA examination was provided in December 2001.  The examiner 
explained that he could not provide a medical opinion 
concerning whether the veteran suffered a pre-existing 
gastrointestinal disorder that increased in severity in 
service as no medical evidence was available.  The examiner 
added that, even if military medical records were available, 
he could not provide such medical opinion.  The examiner 
stated that, upon reviewing the evidence contained in the 
claims folder, the veteran clearly never had complications of 
peptic ulcer disease, such as perforation, bleeding, and 
obstruction, and had not undergone gastric surgery.  Based on 
this evidence and the veteran's report of symptomatology and 
self-maintenance over the years, the examiner diagnosed 
nonulcer dyspepsia.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  A preexisting injury or disease 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a veteran 
served 90 days or more during a war period or after December 
31, 1946, and peptic ulcers (gastric or duodenal) initially 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309.  

Following a complete review of the claims folder, the Board 
finds that service connection for a gastrointestinal disorder 
is not warranted as his pre-existing gastrointestinal 
disorder was not aggravated by service.  As an initial 
matter, due to the unavailability of the veteran's entrance 
examination report, the Board observes that clear and 
unmistakable evidence is necessary to establish a 
gastrointestinal disorder pre-existed service.  38 C.F.R. 
§ 3.304(b).  In the presence of a service medical opinion 
that a gastrointestinal disorder existed prior to service, an 
SGO extract indicating that chronic gastritis pre-existed 
service, the veteran's statements of preexistence, a VA 
examiner's opinion that the veteran's symptoms since prior to 
entering the military represent a continuing gastrointestinal 
disorder, and no contrary evidence, the Board finds that the 
evidentiary requirement has been met.  Id.  (The Board notes 
that the veteran's treating physician has diagnosed the 
veteran with minimal antral gastritis, but he explained that 
this minimal inflammation did not underlie the veteran's 
gastrointestinal complaints.). 

However, the evidence of record does not demonstrate that the 
veteran's gastrointestinal disorder increased in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b).  Section 1153 of title 38, United States Code, 
requires evidence of an increase in the severity of the 
preexisting condition, as distinguished from a mere 
recurrence of manifestations, or temporary flare-up.  Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Service 
medical evidence indicates that the veteran received hospital 
treatment once for chronic gastritis, and was released to 
general duty following treatment.  The earliest post-service 
medical evidence of treatment for a gastrointestinal 
complaints is in November 1998, forty-six years following the 
veteran's discharge.  This evidence suggests that the veteran 
experienced a recurrence of his gastrointestinal disorder in 
service that later resolved, not that it increased in 
severity.  The veteran's assertion that his disability 
increased in severity is not competent medical evidence of 
aggravation.  McIntosh v. Brown, 4 Vet. App. 553 (1993).  The 
Board acknowledges that the RO attempted to obtain a medical 
opinion concerning the veteran's assertion.  However, by VA 
examination of December 2001, a physician has opined that it 
is impossible to provide a medical opinion as to whether the 
veteran's gastrointestinal disorder increased in severity in 
service.  

The Board notes that, although the veteran is not competent 
to provide a medical opinion, the veteran is competent to 
give evidence of symptomatology.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995) (finding that lay testimony 
regarding observable symptoms provides competent evidence; 
the issue does not require medical expertise).  In this 
regard, the Board finds probative that, during his November 
1998 VA examination, the veteran described his stomach 
symptoms as unchanged for forty-eight years, dating prior to 
service.  In the absence of contrary evidence, there is clear 
and convincing evidence that the veteran's gastrointestinal 
disorder did not increase in disability during service. 

The Board observes that there is evidence that the veteran 
engaged in combat, as he was the recipient of the Combat 
Infantryman Badge (CIB) as noted on his discharge report 
(Form DD214).  Furthermore, he described experiencing 
symptoms "while up at the front," i.e. at the front line.  
As a veteran who engaged in combat with the enemy, the 
veteran benefits from liberalized proof requirements, as 
follows:

Due regard will be given the places, types, and 
circumstances of service and particular 
consideration will be accorded combat duty and 
other hardships of service.  The development of 
symptomatic manifestations of a preexisting 
disease or injury during or proximately following 
an action with the enemy . . . will establish 
aggravation of a disability.

38 C.F.R. § 3.306(b)(2); see 38 U.S.C.A. § 1154(b).  However, 
assuming that the liberalized standard applies in this case, 
the presumption of aggravation is rebutted by the clear and 
convincing proof that there was no increase in severity of 
the veteran's pre-existing condition.  38 C.F.R. 
§ 3.306(b)(2); Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. 
Cir. 1994).

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 has 
redefined the duty to assist the veteran regarding his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (current version at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001)).  The Veterans Claims 
Assistance Act of 2000 revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the veteran of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); see implementing regulations at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326).  In 
addition, the Board acknowledges that the veteran's service 
medical records are missing and assumed destroyed in the 1973 
fire at the NPRC in St. Louis, Missouri.  Consequently, 
pertinent service medical records may have been lost, and 
there is a heightened duty to assist the veteran under these 
circumstances.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).

The Board finds that further development is not warranted in 
this case.  By virtue of the Board remand, the RO's 
correspondence, and the SOC and SSOCs issued during the 
pendency of the appeal, the veteran was provided notice of 
the evidence necessary to substantiate his claim.  
Furthermore, all available medical records were obtained from 
private treatment sources identified by the veteran.  In 
light of the absence of service medical records, the RO 
requested alternative service medical evidence, and lay 
statements were provided in support of veteran's claim.  
Additionally, two VA examinations were provided.  Therefore, 
no further assistance to the veteran or additional 
development is warranted.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.




		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

